The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of August 10, 2021. By amendment of August 10, 2021 the Applicant argued and emphasized the distinguishable features of the instant invention. Therefore, claims 1 to 16 are currently active in the application and are in condition for allowance. 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance.
The closest prior art of the record to Wang et al.(US Patent Publication 2017/0092172 A1) does not disclose that the second control module 4 (See Applicant’s Figure 1) is configured to provide the fourth node D, even the fourth node D is regarded as the second node as required by claim 1 of the present application, with a signal of the first clock signal end CK1 under the control of the first reference signal end CN1, and to provide the fourth node D with a signal of the second clock signal end CK2 under the control of the second reference signal end CN2. More precisely, the reference to Wang et al. does not show the limitation “a second node control circuit configured to provide a second node with a signal of a first clock signal terminal under the control of the first reference level terminal, and to provide the second node with a signal of a second clock signal terminal under the control of the second reference level terminal”. Therefore, none of the references of the record show the limitations of claims 1, 13: “ A shift register element, comprising: a first input circuit configured to provide a first node with a signal of a first reference level terminal under the control of an input signal terminal; a second input circuit configured to provide the first node with a signal of a second reference level terminal under the control of a reset signal terminal; a first node control circuit configured to provide the first node with a signal of a fourth reference level terminal under the control of a third node; a second node control circuit configured to provide a second node with a signal of a first clock signal terminal under the control of the first reference level terminal, and to provide the second node with a signal of a second clock signal terminal under the control of the second reference level terminal; a third node control circuit configured to provide a third node with a signal of a third reference level terminal under the control of the second node, and to provide the third node with the signal of the fourth reference level terminal under the control of the first node; and N output circuits, wherein of the N output circuits, a n-th output circuit is configured to provide a n-th output terminal with a signal of a (n+2)-th clock signal terminal under the control of the first node, wherein n is any integer more than 0, and less than or equal to N, and N is an integer more than 1.”,  as also illustrated in Figure 7 and described in paragraphs [0094-0107] of the published instant application US Patent Publication Application 2021/0183326 A1. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692